 In the Matter of CRUCIBLE STEEL COMPANY OF AMERICAandSTRIPSTEEL AND WIRE WORKERS UNION, LOCAL No. 20084, 'AMERICANFEDERATION OF LABORCases Nos. R-25 and C-67-Decided October 09, 1936Ironand Steel Industry-Election Ordered:controversy concerning repre-sentation of employees-rival organizations, refusal by employer to recognizeunion as bargaining agency ; request by substantial number in appropriateunit-question affecting commerce:prior strike caused by employer's refusal torecognize representatives-UnitAppropriate for Collective Bargaining:produc-tion employees;plant : community of interest;established labor organizationsin plant; eligibility for membership in petitioningunion-Interference,Re-straint or Coercion:expressed opposition to labor organization,threats ofretaliatory action; surveillance of, questioning regarding organizational activi-ties and meetings;interference with organizational activity;vilifying unionand unionleaders-Discrimination: discharge-Reinstatement Ordered-BackPay:awarded.Mr. David A.Moscovitzfor the Board.Mr. Raoul Desvernine,of NewYork City,for respondent.Mr.EdwardM. Garvey,ofNew York City,of counsel.Mr. Louis L. Jaffe,ofcounsel to the Board.DECISIONSTATEMENT OF CASEOn January 8, 1936, Strip Steel and Wire Workers Union, LocalNo. 20084, a federal labor union chartered by the American Federa-tion of Labor, hereinafter called the Union, petitioned the Board toinvestigate and certify representatives of the production employeesof the Crucible Steel Company of America, Jersey City, New Jersey,hereinafter called the respondent,' at its Spaulding & JenningsWorks, Jersey City, hereinafter called the S. & J. Works, pursuantto Section 9 (c) of the Act. The petition stated that "the S. & J.Works Council, a company union", also claims to represent the em-ployees.On February 7, 1936, the Board directed an investigationand hearing.Notice of hearing was served on the respondent, theWorks Council and the Union.' The Crucible Steel Company, though not technically a respondent in the representationcase,will for convenience be designated as such in this decision,which deals with boththe complaint and representation cases.298 DECISIONS AND ORDERS299On March 9, 1936, the Union filed a charge 2 with the RegionalDirector for the Second Region against the respondent, charging therespondent with violations of Section 8, subdivisions (1), (3) and(5) of the National Labor Relations Act, approved July 5, 1935,alleged to have taken place at its S. & J. Works. Thereupon a com-plaint and notice of hearing signed by Elinore M. Herrick, RegionalDirector for the Second Region, were issued and duly served uponthe respondent.The complaint charged respondent with violationsof Section 8, subdivisions (1) and (3) of the Act because of thedischarge and refusal to reinstate John Lutz and Alva Kocher, forthe reason that they joined and assisted the Union and engaged inconcerted activities with other employees at the S. & J. Works forthe purpose of collective bargaining and other mutual aid and pro-tection; and with violations of Section 8, subdivisions (1) and (5)of the Act because of its refusal to bargain with the Union as therepresentative of its employees.3The respondent filed a special appearance denying that "its busi-ness and its relations with any of its employees or former employeesaffect interstate commerce", and "that the Board . . . has any juris-diction in the premises . . . either under the National Labor Rela-tions Act or under any other federal statute". It claimed also thatthe exercise of jurisdiction violated rights guaranteed to it by theFifth Amendment to the Constitution of the United States.A hearing was held in both cases on March 23, 1936, in New YorkCity before Benedict Wolf, the Trial Examiner designated by theBoard. It was agreed and stipulated between counsel for the Boardand the respondent that the two cases be heard together.Full op-portunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues in both cases was affordedto all parties.Counsel for the respondent announced that he wasappearing specially on the jurisdictional question and was not par-ticipating on any other question.On March 27, 1936, pursuant to Section 35 of Article II of Na-tional Labor Relations Board Rules and Regulations-Series 1, theBoard directed that the proceeding in the complaint case be trans-ferred to and continued before it.A further hearing was held before the Board in Washington, D. C.,on April 2 to April 8, 1936, inclusive, at which time there was in-troduced into the record on behalf of the Board oral and writtenevidence tending to lend further support to the findings made byCongress in Section 1 of the Act, and tending to show the need for,and the practicability and reasonableness of, the method adopted by2This was an amended chargeThreeprevious charges had been filed.8This charge was struckout at thehearing on motion ofthe Board's counsel 300NATIONAL LABOR RELATIONS BOARDthe Congress for dealing with the problem. The oral testimony wasreceived from persons generally recognized as experts in their re-spective fields, who qualified as such before giving, testimony ; andthe written evidence was prepared from authoritative sources.Thestaff of the Board, under its direction and close supervision, hassummarized and rearranged this evidence in the form of a bulletin '4which'is being issued concurrently with and as a supplement to thisdecision, and which is hereby made a part hereof as if incorporatedherein.In issuing this bulletin, the Board does so with the realization thatthe treatment of the various subjects dealt with therein is not in-clusive, nor does the Board suppose that because the evidence sum-marized in the bulletin was received in a hearing held pursuant toSection 10 (b) of the Act, the conclusions stated in the bulletin areconclusive upon the courts as provided in Section 10 (e) of the Actwith respect to other findings of the Board.Rather, the Boardoffers the bulletin for the information and assistance of the courtsand for others who may desire to have in convenient form some ofthe learning which has been gathered during the years in the variousfields covered by the witnesses.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of certain of the production employees of the respondent, andon the basis of such conclusion, and acting pursuant to Article III,Section 8 of said Rules and Regulations-Series 1, issued a Direc-fion for Election (April 16, 1936)5 in which it found that said em-ployees constitute a unit appropriate for the purposes of collectivebargaining.Merely for the purpose of expediting the election andthus to insure to the employees of the respondent the full benefit oftheir right to collective bargaining as early as possible, the Boarddirected the election without at the same time issuing a decisionembodying complete findings of fact and conclusions of law.Upon the evidence adduced at the hearing and from the entirerecord now before it, including the transcript of the hearing andexhibits introduced, the Board, for the purposes of both cases, makesthe following :FINDINGS OF FACT1.THE CRUCIBLE STEEL COMPANY OF AMERICAThe respondent is a New Jersey corporation, which together withitswholly-owned subsidiaries-six in number-manufactures and4National Labor Relations Board, Bulletin No.1,Governmental Protection of Labor'sRight to Organize(August 1936) ;United States Government Printing Office.51 N. L. R. B. 545 DECISIONS AND ORDERS301.distributes a widely diversified line of steel and pig-iron. In annualsteel ingot capacity it was in 1934 the tenth largest producer of steel,in the United States. It specializes in high grade steels; the S. & J.Works, for example, is the largest producer of high grade strip andwire specialties in the country.In a registration statement filed with the Securities and Ex-change Commission, the respondent describes itself and its sub-sidiaries as "a completely integrated unit".The respondent ownsiron ore properties in Minnesota, coal mines in Pennsylvania fromwhich it carries coal by its own barges to its various plants, andlimestone quarries.The respondent operates eight plants in Penn-sylvania, New Jersey and New York, in which it manufactures coke,pig-iron, staple steel forms, and high grade steels. It owns ware-houses in Rhode Island, Ohio, Michigan, Illinois and Detroit, andrents other warehouses for the sale and distribution of its products.The respondent has salesmen throughout the country.The S. & J. Works is run from the central office of the respondentin New York City. It secures its raw materials, e. g., coal and steel,from Pennsylvania through the New York office; it receives its cus-tomer orders from that office.The S. & J. Works sends its productsto all parts of the United States and to foreign countries, at least80 per cent of the product going outside of New Jersey.Common.carrier railroad sidings run into the plant; on these sidings therespondent's employees load the products into cars for outboundshipment.The ramifications of the Crucible Steel Company are thus broadlyextended over many States. It is impossible to isolate the opera-tions of each of its Works or to consider them as detached, separate-"local"-phenomena. In this and many other respects the respond-ent shows the characteristics of the steel industry as a whole.Thisindustry had, as of 1934, an investment of $4,705,976,350.To sup-port its activity 33,000 men mine ore, 44,000 men mine coal, 4,000men quarry limestone, 16,000 men manufacture coke, 343,000 menmanufacture steel, and 83,000 men transport its product.The con-ception of the industry as a conduit through which materials passin a continuous stream from mine to consumer, undergoing trans-formations en route, at the mine, at the mill, at the fabricating plant,until they are delivered to the consumer becomes, for technical andeconomic reasons, more and more exact.The steel industry involves enormous movements of materialsback and forth across the length and breadth of the nation.Ofapproximately 25,000,000 tons of ore mined in the United States in1934, 15,000,000 were mined in Minnesota, 5,000,000 in Michigan, and2,000,000 in Alabama.These States, on the other hand, accounted 302NATIONALLABOR RELATIONS BOARDfor less than 2,000,000 of the 15,686,442 tons of pig-iron manufac-tured in that year. In Pennsylvania, Ohio, Illinois and Indiana,producing 11,285,014 tons of pig-iron, only 524,667 tons of ore weremined.Additional iron ore is imported from Cuba and Chile.States producing 9,429,305 tons of pig-iron, 55.7 per cent of the total,,import all the coal used by them in the manufacture of coke.Ofthe approximately 114;00( tons-of-manganese used in the industry,;95,000 tons are imported from Brazil, India and Russia; the re-mainder is mined in States of the United States producing little orno pig-iron or steel.A great steel company will, for example, digout and pick up its materials in one State, carry them to its plant inanother, there melt them down and fashion them into shapes, trans-port them out of its plant, itself initiating the rail shipment-some-times performing all of a water shipment-, further fabricate themat the conclusion of this shipment in still another State, and thendeliver the products to the customer.This vertical integration ofthe entire process through the medium of a single company is,typical of the few giant corporations which control the bulk of thesteelproduction in this country.Two corporations, the UnitedStates Steel Corporation and the Bethlehem Steel Corporation, haveover 50 per cent of the steel capacity of the country.Add to thiseight more companies, among them the respondent, and 91 per centof the nation's steel capacity is accounted for.This great size is inpart an outgrowth of technical forces. It has been estimated thatthe investment required for the most efficient blast furnace operationis in the neighborhood of $(00,000,000.Vertical integration, a furthersource of economy, may increase capital requirements.The greatcapacities thus built up, whatever their causes, require large marketsand have molded the steel industry as a whole and in its mostimportant units into a nation-wide system.The device of the "transit rate" for steel products-"transit rates'}on numerous products are permitted by the Interstate CommerceCommission-illustrates in particular that processing and fabrica-tion are simply transformations of materials en route in the streamof commerce.Under the transit rate a steel fabricator which buyssteel forms from a steel producer at point A, performs on them cer-tain limited work at point B and then ships the product to point C,receives from the railroads the privilege of the through rate from Ato C, point B being considered only as a temporary stopping placewhere service is performed in transit.The great importance oftransportation to the steel industry and of the steel industry to therailroads is shown by the fact that 12 per cent of the railroads' freightis attributable to the activity of the steel industry.An increasingly large part of this activity does not consist inprocessing goods in the expectation of futuresalesbut is a direct DECISIONS AND ORDERS303response to the customer's order.The steel industry is becomingpredominantly a special order business. It has been estimated thatthe industry must be prepared to produce no less than 100,000 vari-ations of the approximately 500 different kinds of steel products.Though no one plant will meet all these needs, it will seek-particu-larly where it is large-to fill all the demands possible for a plant ofits type; it will be ready to provide variations on its staple prod-ucts.But to carry sufficient inventories of such varieties becomesan increasing burden.Thus, the customer's order directly initiatesparticular plant activity and conversely, a breakdown in this activitymakes likely stoppage of shipment.This is true of the S. & J.Works, where practically all of the product is manufactured onspecial order.The significance of the special order system, and the ramifyingeffect of stoppage, are made clearer.by an inquiry into the uses ofbasic steel products..Steel, of course, is used to a great extent inoperations involving further manufacture and transportation.Re-cent estimates show that about 20 per cent of all steel products areused by the automobile industry.The railroads take nearly 12per cent of the steel output.Other important users are food pack-ing-9 per cent; agricultural implements-5 per cent; building andfabrication of materials for building-12 per cent.Furthermore, alarge pig-iron and ingot plant will produce semi-finished productsto the order of special steel fabricators.The Atha Works of therespondent supplies the S. & J. Works with materials' for furtherfabrication.A stoppage of steel production hinders the progress ofand normal operations in these many industries which depend onsteel.The price system of the steel industry emphasizes the close rela-tion between shipment and manufacture of the product.We referto the famous basing point system of quoting prices. "The essenceof the multiple basing point system in the steel industry," saysthe Federal Trade Commission ° of the price system now in use, "isto be found in its use of a device of calculation whereby buyers of acommodity located at any given point are charged by the industrya definite uniform price for delivery at that point, regardless of thepoint of shipment . . ."This system enlarges the market in whichmany companies can compete, since it neutralizes transportationdifferentials based on differing distances between the plants of com-petitors and a given customer. It no doubt assists many of thecompanies in maintaining their great size, their broad structures ofdistribution, and their high degree of integration. It reveals fullyE Report of Federal TradeCommissionto the Presidentwith Respect to the Basin PointSystem,p. 2, November 1934. 304NATIONALLABOR RELATIONS BOARDthe fact that transportation of the product is not only the final stageof that integration, but one which conditions the extent and natureof the, earlier stages.The mining of materials, their transportationto and collection at a certain point, their transformation there intopig-iron, into steel shapes in all stages of finish, their reshipment forfurther fabrication, for use in railways, automobiles, buildings : allthis is one giant, indivisible economic process : it is commerce amongthe States.We conclude that the operations of the respondent constitute acontinuous flow of trade, traffic, and commerce among the severalStates and with foreign countries.II.QUESTION AS TO REPRESENTATIONThere are about 510 employees in the S. & J. Works ; excludingmaintenance and clerical workers, about 475. In August, 1933, therewas organized in the S. & J. Works, the Works Council, which is alabor organization.The Works Council plan provides for the nomi-nation and election, of employee representatives, for regular meetingsof those representatives, and for the procedure to be used in °settlingdisputes with the management.All expenses under the plan areborne by the respondent.Representatives under the plan were lastelected in July, 1935.In August, 1935, a group of 12 employees began the organizationof the Union. On September 16 the Union, which is a labor organiza-tion, received its charter from the American Federation of Labor.Only the production workers in the S. & J. Works are eligible formembership.The Union has received 205 membership applications.Others have, indicated their interest in the Union but have beenunwilling openly to affiliate with it.On November 30, 1935, fivepermanent officers were elected. In December, 1935, the Union re-quested the respondent to meet with it for the purpose of collectivebargaining.The respondent replied that it would meet with therepresentative of its employees and it considered these representa-tives to have been elected in July of 1935 under the Council Plan.The Union, whose claim to represent the production employees hasthus been denied, contends that the production employees in theS. & J. Works constitute a proper unit for, purposes of collective bar-gaining.The interests of the production workers are distinct fromthose of the clerical force.Many of the maintenance men, also theengineers, firemen, electricians, etc., have their separate organizationsand consider their interests as distinct from the production workers,a point of view which, in this case at least, is shared by the Union.3The, employees in the, S. & J., Works have no contact or no commonorganization with the employees in any other plant of the respondent- DECISIONS AND ORDERS305We conclude that the production employees of the S. & - J. Works,including those in the rolling, drawing, slitting, tempering, anneal-ing, trucking, and shipping cleparttnents-exclusive of clericalworkers, power house workers, engineers, firemen, watchmen, gasproducers, and maintenance men-constitute a unit appropriate forthe purposes of collective bargaining.We conclude further that aquestion has arisen as to the representation of the employees in thisunit.III.THEUNFAIR LABOR PRACTICES1.Alva Kocher.Kocher was employed by the respondent fromJuly, 1933, to the time of his lay-off or discharge on December 6, 1935.He began as a helper in the rolling department and in time wasadvanced to the job of roller.He complained to Richard Benowitz,the plant superintendent., that his wage was too low.Benowitzagreed that Kocher was entitled to a raise, and just a few weeks priorto the lay-off he was raised from 51 cents to 54 cents per hour.Hehad never been criticized with respect to his work and immediatelyprior to the lay-off was doing work requiring special skill.Kocherwas active in organizing the Union and this was known to therespondent.He conducted meetings, solicited members and waselected on November 30, 1935, as the first permanent president of theUnion.Many of the employees did not speak English.Kocher, whowas educated, was of particular assistance to them in organizing andleading them.Benowitz, on October 31, 1935, spoke with Kocherwhile he was on the job. Benowitz said that he had heard thatKocher was soliciting for the Union and that he wanted an assur-ance that this was not true.He said. that he wanted "to be fair tothe men" and wanted them "to be fair with him".He pointed outthat Kocher was above the level of intelligence of the men. "I can'tunderstand why you didn't come to see me before you got mixed upin this union," he said.Benowitz stated that he had been in the plant30 years and no attempt at organization had succeeded: the men hadalways been "kicked out".Benowitz had a conversation also with Edward Murphy, who atthe time was secretary of the Union, and who in November waselected treasurer.He assured Murphy that his job was safe if hegave up the Urni.on.He said he had been standing on a corner observ-ing the men, who went into the Union meeting hall ; that there seemedto be very few; that a strike would likely fail and then "you mightlose your job".On December 6, 1.935, one week after his election as president,Kocher was laid off; lie was told that work was slack. There were50 men in his department; he alone was laid off. Six of the 50 had 306NATIONAL LABOR RELATIONS BOARDless seniority than he did, and though seniority was not rigidlyobserved in lay-offs it was customary to consider it except where thedifferences in seniority were trifling. If work was slack, it was usualto lay off a helper before a roller and give a roller the job as helper,but that was not done on behalf of Kocher. Furthermore, it would notappear that work was slack. The plant was being run on two shiftsfive days a week; after Kocher's discharge it was run six days andin some departments seven days a week.William Gross, manager ofthe plant, testified at the hearing that the plant has been in normaloperation since December, 1935.After Kocher's lay-off another manin the department was assigned to run the machine he had beenoperating.Kocher has twice applied for reemployment and beenrefused.2.John Lutz.Lutz was employed by the respondent from August,1933, to the time of his layoff or discharge on December 6, 1935.He was helper in the tempering department and was receiving 40cents per hour.Lutz applied for membership in the Union onSeptember 6, 1935.He was active in soliciting members, and atUnion meetings.At about this time his foreman told him theUnion was "a bunch of Communists"; "they will get a couple ofdollars together and go out and get drunk on your money."WhenLutz expressed sympathy with the Union, he replied, "You don'twant to talk like that; keep your eye open and the first chance weget, I will try to put you on the furnace" (which would have meantmore money).He was elected sergeant-at-arms of the Union onNovember 30, 1935.He was laid off on December 6, one week later;he too was told that work was slack.At the same time two othersin his department-there were about 40 in all-were laid off, bothnon-Union men ; one had worked three months for the respondent,the other five months.The foreman told these two to remain homea couple of days.And to one he said, "I will let you know in acouple of days."This one was reemployed the following week.Three or four other men with less seniority were kept in preferenceto Lutz.One man, who had previously worked in the yard gang,was promoted to a job of the type done by Lutz. After his dis-charge some of the men in his department worked six and seven daysa,week.Lutz returned the following week for reemployment butagain was told that work was slack.We find that Alva Kocher and John Lutz were laid off and dis-criminated against with respect to hire and tenure of employmentbecause they joined and assisted the Union.Officers of the re-spondent made it clear in conversations with both of them that therespondent would not tolerate a Union.This, apparently, was notsuccessful in killing the attempt to organize, and one week afterthe Union election of officers, the respondent discharged two of them, DECISIONSAND ORDERS307one of whom was the leading spirit of the Union. The respondentmaintained that work was slack. The evidence shows that thiswas not so, and even if it were that under the customary practicesof the respondent governing lay-offs these men would not havebeen the- ones to go. ^ In two departments having 90 men, three werepermanently laid off.Two of them were prominent Union leaders,recently elected as officers, and each was senior to a number of menin his department.Such a coincidence is too striking to be acci-dental.To discourage labor activity among employees newly or-ganized and very little experienced-is for an employer a compara-tively simple thing.The discharge, of two leaders without morebrings a.clear and forceful message to men who are acutely awareof their employer's undeflying power and the, favor upon whichthey must rely for economic livelihood.By such discrimination in regard to hire and tenure of employ-ment and terms and conditions of employment, the respondentinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.In the apast, disputes relating to the organizational activities oflabor have seriously disrupted operations in the steel industry.There was the great steel strike of 1919 in which it is said more than360,000 employees went out on strike because the steel companiesrefused to meet any union representatives whatsoever for the pur-poses' of collective bargaining.Judge Gary of the United StatesSteel Corporation said at that time that it is "the policy of ourcorporation not to deal with union labor leaders".Coming to morerecent times, in 1934. 9,844 men suffered a loss of 264,810 man-days ofwork with consequent serious injury to industry and commerce.Labor disputes have in the past stopped production at the S. & J.Works' and hindered shipments from the plant.We find that thequestion concerning representation which has. here arisen and theaforesaid acts of the respondent tend to' lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law in connection with Case No. R-25:1.Strip Steel and Wire Workers Union, Local No. 20084, Ameri-can Federation of Labor, is a labor organization, within the mean-ing of Section 2, subdivision (5) of the Act.2.The Spaulding & Jennings Works Council is a labor organiza-tion, within the meaning of Section 2, subdivision (5) of the Act.3.The production employees of the respondent in the Spaulding& Jennings Works, exclusive of clerical, supervisory, power house5727-37-vol. ii-21 308,NATIONAL LABOR RELATIONS BOARDworkers, engineers, firemen,-watchmen, gas producers, and mainte-nance workers, -constitute, a- unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct.-4.A question affecting commerce has arisen concerning the rep-resentation of the production employees in the Spaulding & JenningsWorks of the respondent, within the meaning of Section 9 (c) ofthe Act.has already issued, dated. April 16, 1936.Upon the basis of the foregoing findings of fact the Board makesthe following conclusions of law in connection with Case No. C-67.-11.Strip Steel and Wire Workers Union, Local No. 20084, Ameri-can Federation of Labor, is a labor organization, within the meaningof `Section 2, subdivision (5) of the Act.2.By its discharge of Alva Kocher and John Lutz, and each ofthem, for the reason that they and each of them joined and assistedtheUnion, the respondent did interfere with, restrain and coerce,and is interfering with, restraining and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, and byall of said acts and each of them did thereby engage in and is therebyengaging in unfair labor practices, within the meaning of Section 8,subdivision (1) of the Act.. .3.By its discharges of the persons aforesaid, as set forth in para-graph 2 hereof, and each of-them, the respondent did discriminateand is discriminating in regard to the hire and tenure of employ-ment of said persons and each of Ahem, and did thus discourageand is thus discouraging membership in the Union, and by all of saidacts and each of them did thereby engage in and is thereby engag-ing in unfair labor practices, within the meaning of Section 8,subdivision (3) of said Act.4.The unfair labor practices in which the respondent has engagedand is engaging are unfair labor practices affecting commerce, with-in the meaning of Section 2, subdivisions (6) and (7) of said Act.ORDEROn the basis of the findings and conclusions of law, and pursuanttheNational Labor Relations Board hereby orders that the re-spondent, Crucible Steel Company of America :1.Cease and desist from in any manner interfering with, re-straining or coercing its' emloyees in the exercise of their rights toself-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing, DECISIONS AND ORDERS309and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act;2.Cease and desist from discouraging membership in the Unionor any other labor organization of. its employees, by discrimina-tion in regard to hire or tenure of employment or any term orcondition of employment.3.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Alva Kocher and John Lutz employment in therespective positions formerly held by them with all rights andprivileges previously enjoyed;(b)Make whole said Alva Kocher and John Lutz for any lossesof pay they have suffered by reason of their discharge, by paymentto each of them, respectively, of a sum equal to that which eachwould normally have earned as wages during the period from thedate of his discharge to the date of offer of employment as orderedhereunder, les's amounts earned by each during such period ;(c)Post immediately, for a period of at least thirty (30) daysfrom the date of posting, notices to its employees in conspicuousplaces in each shop and yard of the S. & J. Works, stating thatthe respondent will not discharge or in any manner discriminateagainst members of, or those desiring to become members of, StripSteel and Wire Workers Union, Local No. 20084, American Federa-tion of Labor, or persons assisting said organization or otherwiseengaging in union activity.MR. DONALD WAKEFIELDSMITH took no part in the considerationof the above Decision and Order.[SAME TITLE]AMENDMENT TO ORDERMarch 3, 1937The Board, being duly advised in the premises, hereby amendsthe order issued October 29, 1936 in the above entitled case by strik-ing all of Paragraph 3 (c) and inserting in lieu thereof thefollowing :"Post immediately notices to its employees in conspicuousplaces in each shop and yard of the S. & J. Works stating(1) that the respondent will cease and desist in the manneraforesaid, and (2) that such notices will remain posted for aperiod of at least thirty (30) consecutive days from the date ofposting."